In a letter received June 6, 2003, by Carol Green, Clerk of the Appellate Courts, respondent Charles E. Cotton, of Wichita, Kansas, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2002 Kan. Ct. R. Annot. 275).
At the time the respondent surrendered his license, a formal complaint had been filed by the Disciplinary Administrator’s office in which there were five separate complaints. Allegations in those complaints consisted of lack of competence, lack of communication, lack of diligence, improper loans from clients, and an unreasonable fee in an estate case.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be dis^ barred.
It Is Therefore Ordered that Charles E. Cotton be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Charles E. Cotton from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2002 Kan. Ct. R. Annot. 279).